UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7376


TONY L. MOORE,

                 Plaintiff - Appellant,

          v.

ANTHONY J. PADULA; MS. BELL; KEITH MCBRIDE; L. GREERDE,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Timothy M. Cain, District Judge.
(5:11-cv-01033-TMC-KDW)


Submitted:   December 20, 2012             Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony L. Moore, Appellant Pro Se.       Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tony L. Moore seeks to appeal the district court’s

order   denying   Appellees’   motion     for   summary   judgment    without

prejudice and with leave to refile.             Appellees move to dismiss

on the ground that Moore has appealed an interlocutory order.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                 The

order Moore seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.              Accordingly, we

grant Appellees’ motion to dismiss and dismiss the appeal for

lack of jurisdiction.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and    argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                    2